Citation Nr: 1201361	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for Liver damage as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel





INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1974 to August 1976, and from February 1981 to December 1986.  He also reported periods of service in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Boise, Idaho, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for hepatitis C and liver damage.  In an October 2007 Notice of Disagreement he reported that in 1974 there was an outbreak of hepatitis at San Diego while he was in booth camp.  He was required to get a gamma globulin shot.  After the corpsman stuck a needle in him he said, "(expletive), that one's been used," or words to that effect.

Subsequently, in a 1983 physical examination at the Guam Naval facility, a medical technician inserted a needle in his arm and then said, "Oh, that one's been used," or words to that effect.  The Veteran asserts that a dirty needle is a hepatitis C risk. 

Finally, the Veteran reported that around 1984, while assigned to the USS Moana Kea (AE 24) the ship was directed to check the cholesterol levels of its company.  He was ordered to personally supervise the process in sick bay.  The ship's centrifuge was faulty and soon a red mist of blood filled the air.  Over a period of several hours the blood of scores of men entered his eyes, nose, and mouth.  The Veteran asserts that this blood exposure was also a hepatitis C risk.

Review of the claims file reveals that the service treatment and personnel records from the Veteran's periods of active service, as well as his Naval Reserve service are not currently of record.   

In November 2006 the RO requested service treatment records noting that the Veteran had 2 periods of service from July 1974 to August 1976, and from February 1981 to December 1986.  He also had a period of service in the Naval Reserve.  

Subsequently in December 2006 the RO was notified that all available records were transferred to the RO in October 2006 and no further records were available.  

In April 2007 a formal finding on unavailability of service records was made.  

In addition the RO attempted to get information from the Veteran.  In a November 2006 letter, the AMC asked the Veteran to please identify the names and exact locations of any treatment he received during service.  He was asked to submit any military treatment records that he may have in his possession.  Another letter in May 2007 noted that the RO was unable to obtain active military treatment records and asked for any information or related documents in his possession.  However the Veteran did not respond to the letters or communicate with the RO.  

The Board notes that a September 1998 Naval Reserves Personnel Center letter noted that the Veteran completed all the requirements to receive retirement benefits at age 60.  A new request for personnel and service records should be made and should include the Naval Reserves Personnel Center.

The Veteran has provided no information pertaining to the Naval Reserve unit he belonged to.  The VA needs the name and address of his former reserve unit.  An attempt to obtain records from this unit must be made, and the Veteran should assist VA in obtaining this information.

Insofar as the Veteran was a member of the Naval Reserves, his records may also have been stored at the Naval Reserves Records Center.  While the response may indicate that no additional records were available at the NPRC, There is no record that any attempt was made to obtain these records from the Naval Reserves Records Center or his last Reserve unit.  

Additionally, when requesting the service treatment records from the National Personnel Records Center (NPRC), the AMC limited its request to treatment records from the Veteran's periods of active duty from 1974 to 1976 and 1981 to 1986.  (The NPRC responded there were no available records).  In other words, the AMC did not ask the NPRC for the service treatment records for any additional period of service in whatever military component, to include Reserve service. 

In the paragraphs below, the Board will request that the RO/AMC check with the Records Management Center (RMC), NPRC, and the Naval Reserve for any personnel and service treatment records from the Veteran's service in the Reserves.  In addition, the Veteran's Naval Reserve unit should be identified, and a request for personnel and service records should also be made directly to the Naval Reserve unit.

The Board also notes that a VA report of contact dated in October 1978 indicated that the Veteran's claims folder had been furnished to the VA Newark RO in regards to an educational benefits claim.  Therefore, a request for the Veteran's personnel and service records should also be made directly to the VA Newark RO.

The Board reminds the Veteran that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one- way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Thus, while additional efforts should be made on the part of the RO, the Veteran is reminded that it is ultimately his responsibility to demonstrate service connection.  

The Board notes that March 2000 private medical records reveal no history of any other risk factors including transfusions, tattoos, cocaine use, or IV drug use.  The Veteran did have a history of heavy alcohol use in 1974 to 1975 and 1981 to 1982.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  

The Veteran has not been afforded a VA examination in relation to his claim for hepatitis C and liver damage.  The Veteran asserts that he contracted hepatitis C as a result of several different events.  These included an injection with dirty needles in 1974 and 1983; a gamma globulin shot in 1974; and, being sprayed with a fine mist of blood from a defective centrifuge.  

The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the Veteran's report of the source of his hepatitis C. 

The record does not contain a medical opinion discussing the Veteran's risk factors in detail.  An examination is required when there is evidence of an incident or event in service, evidence of a current disability, some indication of a link between them, and the record is not otherwise adequate on which to make a decision. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the VA Newark RO Veteran and request that a search be performed in an attempt to locate copies of the Veteran's complete service personnel and treatment records which were last noted to be stored at the VA Newark RO in regards to an October 1978 educational benefits claim.  

2.  The Veteran is asked to provide a complete name and unit address for the last Naval Reserve unit he served with prior to his separation or retirement, to include street number and name (or P.O. box) city, state, and zip code (or APO).  The Veteran is asked to assist VA with obtaining the unit information so that VA knows whom to contact to obtain any service and/or reserve treatment records. See 38 C.F.R. § 3.159(c) (2) (i) (2011) (claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from a federal agency, to include providing enough information to identify and locate the existing records).

3.  Once the Veteran provides the address, or, if the Veteran does not provide the address, the AMC should attempt to find the address of the Veteran's Reserve unit, the AMC should request the service treatment records from the Veteran's period of Naval Reserve service from approximately December 1986 to 1999.  The AMC should continue to request these records in compliance with the provisions of 38 C.F.R. § 3.159(c) (2) (2011).

4.  The AMC should contact the National Personnel Records Center, the Naval Reserve Personnel Center, VA Newark RO, and/or any other indicated agency, and request copies of the Veteran's complete service personnel and treatment records, including any clinical records, from his periods of active service from July 1974 to August 1976, and February 1981 to December 1986; and, his period of reserve service from approximately December 1986 to 1999.  The Board is particularly interested in any available periodical examination reports, as well as any treatment and/or hospitalization records regarding the Veteran's hepatitis C and any liver damage.  If these records are not available, a negative reply must be provided. If these records are unavailable, notify the Veteran in accordance with 38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159(e).

5.  The RO/AMC should contact the Veteran and ask him to identify any private physicians who have treated any type of hepatitis or liver disease since his discharge from active duty.  The Veteran should submit authorizations for release of records pertaining to any identified treatment.  If properly completed authorizations are received, the RO/AMC should request any identified records.  Any records obtained should be associated with the claims file.  

6.   The RO/AMC should request all pertinent treatment records from the VA Medical Center in Boise, to include the outpatient clinic, for the period from March 2006 to the present.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

7.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of his hepatitis C and liver disease.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list all risk factors to include inoculations with contaminated needles, inhaling vaporized blood for a defective centrifuge, IV drug use, intranasal cocaine use, dangerous sexual contact, alcohol abuse, etc, and then clearly address the following: 

As to his current hepatitis C and any liver disease, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service, including to any inoculations with contaminated needles, or inhaling vaporized blood for a defective centrifuge.  The examiner should discuss the Veteran's reported history of risk factors since service separation when providing the opinion. 

A complete rationale should be given for any opinion provided. 

8.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

9. Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC must readjudicate the issues of entitlement to service connection for hepatitis C and a liver disorder secondary to hepatitis C.  All applicable, laws, regulations, and theories should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See
 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011). 


